ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_06_FR.txt.  

 

99

OPINION INDIVIDUELLE DE M. LE JUGE 4D HOC
SEPULVEDA

{Traduction ]

Troisième affaire dans laquelle la Cour est saisie d'allégations de violations
dans l'application et l'interprétation de la convention de Vienne sur les relations
consulaires — Approuve dans l'ensemble la décision de la Cour, mais avec des
réserves sur certaines conclusions — Exceptions d'incompétence et d'irreceva-
bilité non présentées en temps voulu — Interprétation restrictive du droit de la
responsabilité des Etats.

Droit des Etats à assurer la protection diplomatique de leurs ressortissants —
Nature des obligations incombani aux Etats-Unis, et bénéficiaires de celles-ci —
L'institution de la protection diplomatique et celle de l'assistance consulaire.

Reconnaissance de l'existence de droits individuels dans la convention de
Vienne — Règle de l'épuisement des voies de recours internes, doctrine de la
carence procédurale et déni de justice — Condition d'effectivité des voies de
recours internes — Procédure de recours en grâce exclue des recours judiciaires
ei, partant, sans incidence au regard de la règle de l'épuisement — Séricuses
restrictions imposées au réexamen et à la revision par la régle de la carence
procédurale — Après-LaGrand démontrant la médiocrité des chances d'obtenir
un réexamen et une revision véritables et effectifs.

Interprétation infondée du droit des fonctionnaires consulaires de pourvoir à
la représentation en justice de leurs ressortissants — Lecture des droits Miranda,
droits fondamentaux de la défense et article 36.

Nature de la réparation demandée — Sens du réexamen et de la revision des
verdicts de culpabilité et des peines — Défaut d'efficacité — Buse juridique pour
ordonner la cessation des violations de l'article 36 — Affaires tranchées précé-
demment par ia Cour — Contribution insuffisante au développement du droit de
la responsabilité des Etats.

 

1. La présente affaire constituait la troisième tentative de la Cour
internationale de Justice en vue de résoudre des questions liées à Pinter-
prétation et à l'application de la convention de Vienne sur les relations
consulaires. Pour la troisième fois, la Cour était invitée à définir la nature
et la portée de certaines obligations internationales énoncées dans ce
traité ainsi que les conséquences engendrées par une violation de la
convention. En cette troisième occasion, la Cour était priée de dire si les
Etats-Unis «[avaient} violé leurs obligations juridiques internationales
envers le Mexique agissant en son nom propre et dans l'exercice du droit
qu'a cet Etat d’assurer la protection diplomatique» de cinquante-deux
Mexicains condamnés à mort. La Cour était également priée de détermi-
ner si le Mexique avait été privé de son droit d’assurer une protection
consulaire et les cinquante-deux ressortissants mexicains condamnés à
mort privés de leur droit de bénéficier de cette protection consulaire. Une

91

 

 

 
 

 

 

AVENA ET AUTRES (OP. IND, SEPULVEDA) 100

réponse affirmative à ces questions avait nécessairement un corollaire: le
fait internationalement illicite d'un Etat entraîne des conséquences juri-
diques, la plus importante étant ici que le Mexique a droit à obtenir répa-
tation au titre de ces prérudices. Or, dans le présent arrêt, la Cour ne donne
que partiellement satisfaction aux demandes du Mexique, exposant dans
ses conclusions un point de vue restreint et limité sur un certain nombre de
questions, en particulier celles liées à la nature des réparations dues.

2. Quoique fondamentalement d'accord avec l'essentiel de la décision
de la Cour, je ne puis m'empêcher de nourrir quelques réticences et ré-
serves quant au raisonnement suivi par celle-ci pour parvenir à certaines
conclusions. Ce raisonnement transparait dans plusieurs paragraphes du
dispositif de l'arrêt. Ne pouvant m’associer à tous les termes de ce der-
nier, je tiens à exposer les arguments qui m'ont conduit à remettre en
question certains de ses aspects qui n¢ me sembient pas satisfaisants.

I

3. Les exceptions d’incompétence de ia Cour et d’irrecevabilité de la
requête du Mexique soulevées par les Etats-Unis auraient dû être rejetées
comme soulevées hors délai. Certes, le paragraphe | de l'article 79 du
Règlement de la Cour qualiñie de préliminaire toute exception «sur
laquelle le défendeur demande une décision avant que la procédure sur le
fond se poursuive». La présentation en temps utile d’une telle exception
a pour effet de suspendre la procédure sur le fond (art. 79, par. 3). Il est
incontesté que les Etats-Unis n’ont pas soulevé d'exception préliminaire:
une stricte interprétation et application du paragraphe 1 de l’article 79 du
Règlement de la Cour ne permettait dès iors de considérer aucune autre
exception comme recevable. Le texte dit que

«ftJoute exception à la compétence de la Cour ou à la recevabilité de
la requête [soulevée par le défendeur] ... doit être présentée par écrit
dès que possible, et au plus tard trois mois après le dépôt du
mémoire»,

Les Etats-Unis ont soulevé leurs exceptions d’incompétence et d'irrèce-
vabilité bien après le délai prescrit par le Règlement de la Cour. Plus de
quatre mois se sont écoulés avant que les Etats-Unis ne présentent a la
Cour un certain nombre d’exceptions. Il est donc à tout le moins permis
de s'interroger sur le bien-fondé des deux affirmations de la Cour selon
lesquelles «[ulne exception qui n’est pas soulevée sous la forme d’une
exception préliminaire conformément au paragraphe | de l'article 79 ne
devient pas pour autant irrecevable» et une partie «qui n’use pas de la
procédure prévue à l’article 79 perd sans doute le droit d’obtenir la sus-
pension de la procédure sur le fond, mais n’en peut pas moins faire valoir
cette exception en même temps que ses arguments au fond» (arrêt,
par. 24). La question essentielle qui se pose touche à l'interprétation de la
première phrase, citée plus haut, du paragraphe 1 de l’article 79: «toute

92

 

 
 

 

AVENA ET AUTRES (GP. IND. SEPÜLVEDA) 101

exception ...». Si l’on interprète cette disposition littéralement, toute
exception doit être présentée dans un délai déterminé, conformément au
Règlement de la Cour. Les Etats-Unis n’ont pas respecté ce délai et leurs
exceptions auraient dû être rejetées par la Cour.

4, Cela dit, je reconnais avec la Cour que, probablement, «bon
nombre des exceptions qu[e les Etats-Unis] ont soulevées [auraient de
toute manière dû], en raison de ieur nature, être examinées en même temps
que les arguments sur le fond» (arrêt, par. 24). En se penchant très attenti-
vement sur chacune des exceptions d’incompétence et d’irrecevabilité
soulevées par les Etats-Unis, la Cour a affermi les bases juridiques de sa
compétence, définissant et confirmant la nature du rôle qui est le sien en
tant que juridiction investie du pouvoir de déterminer la portée des obli-
gations internationales qui font l’objet d’un différend entre les parties.

il

5. A deux reprises déjà, la Cour a rejeté l’idée qu’elle jouerait le rôle
d’une juridiction de dernière instance dans des procédures pénales in-
ternes. Elle a ainsi conclu que

«(sJa fonction … [était] de régler des différends juridiques internatio-
naux entre Etats, notamment lorsqu'ils découlent de l'interprétation
ou de l'application de conventions internationales, et non pas d’agir
en tant que cour d’appel en matière criminelle» (Convention de
Vienne sur les relations consulaires ( Paraguay c. Etats-Unis d'Amé-
rique), mesures conservatoires, ordonnance du 9 avril 1998, CIS.
Recueil 1998, p. 257, par. 38).

Dans l'arrêt LaGrand, la Cour a une nouvelle fois précisé l'essence de
ja mission juridique qui, conformément à son Statut, est la sienne. Ce qui
est demandé à la Cour, c’est exclusivement

«d'appliquer les règles pertinentes de droit international aux ques-
tions litigieuses opposant les [plarties à l'instance. L'exercice de cette
fonction, expressément prévu par l’article 38 de son Statut, ne fait
pas de cette Cour une juridiction statuant en appel sur des questions
pénales soumises aux tribunaux internes.» (LaGrand, arrêt, CLS.
Recueil 2001, p. 486, par. 52.)

6. La Cour a également considéré qu’un différend portant sur les voies
de droit à mettre en œuvre en cas de violation de la convention de Vienne
sur les relations consulaires était «un différend concernant l’interpréta-
tion ou l'application de la convention et qui de ce fait [relevait] de la com-
pétence de la Cour» (ibid, p. 485, par. 48).

7, Dans ses conclusions finales, le Mexique demandait le réglement
d'un différend juridique international né de l'interprétation de la conven-
tion de Vienne sur les relations consulaires, et plus précisément de I’ar-
ticle 36 de celle-ci, son principal argument étant que la maniére dont Jes

93

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA} 102

Etats-Unis appliquaient l’article 36 était contraire à leurs obligations juri-
diques internationales envers lui. Dès lors, si la Cour constate une telle
violation, comme tel est le cas en l’espèce, le droit international de la res-
ponsabilité des Etats et les remèdes qu'il prévoit en cas de fail interna-
tionalement illicite trouvent à s'appliquer.

&. La compétence de la Cour ne fait donc aucun doute en l’espêce, et
ses fonctions sont bien définies. La Cour est en outre parfaitement habi-
litée à déterminer les conséquences juridiques découlant d’un fait interna-
tionalement illicite. L'obligation de réparation fait partie de ces consé-
quences. La Cour peut aussi imposer à l'Etat qui a commis le fait
internationalement illicite d'exécuter l’obligation qu’il a violée. Elle peut
ordonner la cessation d’un comportement illicite. Mais, dans le présent
arrét, la Cour a penché pour une interprétation restrictive du droit de la
responsabilité des Etats, limitant la portée des remèdes demandés par le Me-
xique. Ainsi, non seulement a-t-elle édicté dans cette décision des remèdes
insuffisants à la violation d’une obligation internationale, mais encore
a-t-elle manqué l’occasion qui lui était donnée d'apporter une contribu-
tion non négligeable au développement des fondements juridiques inter-
nationaux du droit de la responsabilité des Etats, d’enrichir la jurispru-
dence relative à la réparation due par l'Etat jugé responsable d’un fait
internationalement illicite, et de définir la nature et la portée du droit qu’a
l'Etat lésé d’obtenir réparation. La caractérisation msuffisante des me-
sures de réparation qui doivent être mises en œuvre par un Etat ayant violé
une obligation conventionnelle ou une règle coutumière pourrait signifier,
pour la Cour, des saisines en chaîne dans un avenir proche, simplement
parce que sa décision n'indique pas de manière déterminante comment
remédier à la violation d'obligations internationales par les Etats.

III

9. Dans ses conclusions finales, le Mexique prie la Cour de dire et
juger que les Etats-Unis ont «violé leurs obligations juridiques interna-
tionales envers le Mexique agissant en son nom propre et dans l'exercice
du droit qu'a cet Etat d'assurer la protection diplomatique de ses ressor-
tissants» en manquant aux obligations qui leur mcombaient en vertu des
alinéas a), 6) et ¢) du paragraphe 1 de l’article 36.

10. Dans le dispositif du présent arrêt, la Cour conclut que les Etats-
Unis ont violé les alinéas a), b} et ¢) du paragraphe 1 de l’article 36. En
substance, la Cour considère que:

«en n'informant pas sans retard, lors de leur détention, les cinquante
et un ressortissants mexicains … des droits qui sont les leurs en vertu
de l'alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne … les Etats-Unis d'Amérique ont violé les obligations leur
incombant en vertu dudit alinéa» (arrêt, par. 153, point 4);

«en ne notifiant pas sans retard au poste consulaire mexicain appro-
prié la détention des quarante-neuf ressortissants mexicains ... et en

94

 
 

 

AVENA ET AUTRES (OP. IND. SÉPULVEDA) 103

privant ainsi les Etats-Unis du Mexique du droit de rendre en temps
utile aux intéressés l'assistance prévue par la convention, les Etats-
Unis d'Amérique ont violé les obligations leur incombant en vertu
de l'alinéa b} du paragraphe | de l’article 36» (arrêt, par. 153,
point 5);

«en ce qui concerne les quarante-neuf ressortissants mexicains ... les
Etats-Unis d'Amérique ont privé les Etais-Unis du Mexique du
droit, en temps utile, de communiquer avec ces ressortissants et de se
rendre auprès d'eux lorsqu'ils sont en détention, et ont de ce fait
violé les obligations leur incombant en vertu des alinéas a) et c} du
paragraphe 1 de l’article 36 de la convention» (arrêt, par. 153,
point 6).

11. Tl est suffisamment clair que les Etats-Unis d'Amérique ont violé
des obligations conventionnelles leur incombant. Ce qui n'est pas assez
clair dans le présent arrêt, c'est la nature de ces obligations et, surtout, les
bénéficiaires de celles-ci. De toute évidence, la réponse à cette question est
intimement liée à l’allégation du Mexique selon laquelle les Etats-Unis
ont violé «leurs obligations juridiques internationales envers le Mexique
agissant en son nom propre et dans l'exercice du droit qu'a cet Etat
d'assurer la protection diplomatique de ses ressortissants».

Iv

12. Or, Varrét LaGrand offre une solide réponse à ces questions juri-
diques. Dans cette affaire, l'Allemagne soutenait que

«la violation de l’article 36 par les Etats-Unis ne port[ait] pas seule-
ment atteinte [à ses] droits … en tant qu’Etat partie à la convention
[de Vienne], mais constitu[ait] également une violation des droits
individuels des frères LaGrand» (LaGrand, arrêt, CIS. Recueil
2001, p. 492, par. 75).

L'Allemagne invoquait donc son droit de protection diplomatique, fai-
sant valoir ce même moyen pour demander réparation de la part des
Etats-Unis.

13. La Cour a défini dans l'arrêt LaGrand les obligations qui
incombent aux Etats-Unis en vertu de l’article 36 de la convention de
Vienne: elle a reconnu que cet article créait des droits individuels, que
lesdits droits pouvaient être invoqués devant elle par l'Etat dont la
personne détenue avait la nationalité et que ces droits avaient été vio-
les dans l’affaire LaGrand.

14. Voici, selon les termes utilisés par la Cour dans l'arrêt LaGrand,
les obligations qui incombent aux Etats-Unis:

«Palméa 5) du paragraphe 1 de l’article 36 énonce les obligations
que l'Etat de résidence a vis-à-vis d’une personne détenue et de l'Etat
d'envoi. I] dispose que, à la demande de la personne mise en déten-

95

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 104

tion, l'Etat de résidence doit informer «sans retard» le poste consu-
laire de l'Etat d'envoi de la détention de l'individu. Il dispose en
outre que toute communication par la personne détenue adressée au
poste consulaire de l'Etat d’envoi doit lui être transmise par les autori-
tés de l'Etat de résidence «sans retard». Il est significatif que cet ali-
néa se termine par la disposition suivante: lesdites autorités «doivent
sans retard informer l’intéressé de ses droits aux termes du pré-
sent alinéa» (les italiques sont de la Cour). En outre, en vertu de
l'alinéa €} du paragraphe 1 de l’article 36, le droit de l'Etat d'envoi
de prêter son assistance consulaire à la personne en détention ne
peut s'exercer si celle-ci «s'y oppose expressément». La clarté de ces
dispositions, lues dans leur contexte, ne laisse en rien à désirer. De ce
fait, et comme il a été jugé à plusieurs reprises, la Cour est tenue de
les appliquer telles qu’elles sont.» (LaGrand, arrêt, CII Recueil
2007, p. 494, par. 77.)

15. Les dispositions de Particle 36 ne sembient plus aussi claires pour
la Cour en la présente espèce que cela n’était le cas dans l’affaire LaGrand.
I] semble évident que la clarté qu'elle y avait précédemment trouvée laisse
maintenant à désirer et que, aujourd’hui, ces dispositions ne doivent pas
être appliquées telles quelles.

V

16. De la clarté, il en faut pour déterminer si le Mexique a le droit
d'assurer la protection diplomatique de ses ressortissants et si les droits
individuels dont la Cour a déjà reconnu l'existence peuvent être invoqués
en l'espèce par l'Etat dont la personne détenue a la nationalité. Le pré-
sent arrêt n'apporte qu'une réponse insuffisante aux demandes du Me-
xique, La Cour fait observer que:

«toute violation des droits que l’individu tient de l’article 36 risque
d'entraîner une violation des droits de l'Etat d'envoi et que toute
violation des droits de ce dernier risque de conduire à une violation
des droits de l'individu. Dans ces circonstances toutes particulières
d’interdépendance des droits de Etat et des droits individuels, le
Mexique peut, en soumettant une demande en son nom propre, invi-
ter la Cour à statuer sur la violation des droits dont il soutient avoir
été victime a la fois directement et à travers la violation des droits
individuels conférés à ses ressortissants par l’alinéa b} du para-
graphe 1 de l'article 36. L'obligation d'épuiser les voies de recours
internes ne s'applique pas à une telle demande.» (Arrêt, par. 40.)

17. Cette affirmation figurant dans le présent arrêt introduit un flou
inopportun par rapport à ce qui avait déjà été dit dans l'arrêt LaGrand.
Dans ce dernier, la Cour avait très bien cerné les questions relatives à la
protection diplomatique, à l'assistance consulaire et à la création de
droits individuels par le paragraphe | de l’article 36 de la convention de

96

 

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) LOS

Vienne, tout comme elle avait réglé de la manière qui convenait les ques-
tions liées à l’application de la doctrine de la carence procédurale et à la
règle de l'épuisement des voies de recours internes. Or, dans le présent
arrêt, l'ensemble de ces questions est examiné sous un tout autre angle,
qui n’est pas toujours pleinement en accord avec l'arrêt LaGrand.

18. Dans l'affaire LaGrand, ta Cour a rejeté comme infondée l’alléga-
tion des Etats-Unis selon laquelle «la convention de Vienne traite de
l'assistance consulaire … et non de la protection diplomatique». Dans
leurs conclusions, les États-Unis avaient affirmé à tort que:

«Juridiquement un monde sépare le droit du consul d'assister un
ressortissant de son pays incarcéré et la question totalement diffé-
rente de savoir si l'Etat peut endosser les réclamations de ses ressor-
tissants au titre de la protection diplomatique. Le premier entre dans
le champ de la compétence de la Cour, en vertu du protocole de
signature facultative, non la seconde.» (LaGrand arrêt, CIS.
Recueil 2001, p. 482, par. 40.)

Dans leurs exceptions à la compétence de la Cour, les Etats-Unis avaient
tenté d'introduire une distinction entre la compétence en matière conven-
tionnelle et la compétence en matière coutumière, faisant observer que
«[mJéme si une norme conventionnelle et une norme coutumière avaient
exactement le même contenu», chacune aurait une «applicabilité distincte».

19. La Cour exposa un raisonnement juridique irréprochabie expli-
quant pourquoi les arguments des Etats-Unis ne tenaient pas:

«La Cour ne saurait retenir les objections formulées par les Etats-
Unis. En effet, le différend qui oppose les Parties sur le point de
savoir si les alinéas a) et c) du paragraphe I de l’articie 36 de la
convention de Vienne ont été violés en l'espèce du fait de la violation
de l’alinéa 4) a trait à Pinterprétation et à l'application de la conven-
tion. Il en est de même du différend sur le point de savoir si l’ali-
nea 4} crée des droits pour les particuliers et si l'Allemagne a qualité
pour faire valoir ces droits au nom de ses ressortissants. Par ailleurs,
la Cour ne peut accepter la thèse des Etats-Unis selon laquelle la
demande de l’Aliemagne fondée sur les droits individuels des frères
LaGrand ne relève pas de sa compétence, au motif que la protection
diplomatique serait une notion de droit international coutumier.
Cela ne fait pas obstacle à ce qu'un Etat partie à un traité qui crée
des droits pour les individus puisse prendre fait et cause pour l'un de
ses ressortissants ef metire en mouvement l'action judiciaire interna-
Honale en faveur de ce ressortissant sur la base d'une clause attribu-
tive de compétence figurant dans un tel traité.» (LaGrand, arrét,
CLL Recueil 2001, p. 482-483, par 42; les italiques sont de moi.)

20. Dans ses conclusions finales, le Mexique fait clairement ja diffé-
rence entre institution de la protection diplomatique et celle de l’assis-
tance consulaire. I] prie la Cour de dire et juger:

97

 

 

 
 

 

AVENA ET AUTRES (OP. IND, SEPULVEDA) 106

«1) [que] les Etats-Unis d’Amérique ont violé leurs obligations juri-
diques internationales envers le Mexique agissant en son nom
propre et dans l’exercice du droit qu’a cet Etat d’assurer la pro-
tection diplomatique de ses ressortissants par le fait qu’ils n’ont
pas informé, sans retard, les cinquante-deux ressortissants mexi-
cains après leur arrestation du droit à Ja notification et à l’accés
aux autorités consulaires qui était le leur en vertu de l’alinéa 4)
du paragraphe 1 de l’article 36 de la convention de Vienne sur
les relations consulaires, qu’ils ont privé le Mexique de son droit
d'accorder sa protection consulaire et privé les cinquante-deux
ressortissants mexicains de leur droit de bénéficier de la protec-
tion que le Mexique leur aurait accordée conformément aux ali-
néas a) et c} du paragraphe 1 de l’article 36 de la convention».

24. H ressort clairement de cette conclusion qu'il existe deux sortes de
violation: Pune touche les obligations envers le Mexique agissant en son
nom propre et dans l’exercice du droit qu'a cet Etat d'assurer la protec-
tion diplomatique de ses ressortissants; l’autre tient au fait que le Me-
xique a été privé de son droit d'accorder son assistance consulaire et que
ses ressortissants ont été privés du droit correspondant de bénéficier de
cette assistance. Aux termes de la définition de la Commission du droit
international, il faut entendre par

«protection diplomatique ... le recours à une action diplomatique ou
à d’autres movens de règlement pacifique par un Etat qui prend fait
et cause, en son nom propre, pour l’une des personnes ayant sa
nationalité à raison d’un préjudice subi par cette dernière découlant
d'un fait internationalement illicite d’un autre Etat».

C’est précisément sur cette base que le Mexique fonde sa demande.

22. J'incline à penser que, en réponse à la conclusion du Mexique, la
Cour aurait dû reconnaître à cet Etat, au titre de son droit à exercer sa
protection diplomatique, ja faculté d'endosser à l'échelle internationale
les revendications des cinquante-deux Mexicains s'étant vu dénier leurs
droits individuels — déni de justice engendré par le processus judiciaire
des Etats-Unis. Pareille reconnaissance aurait été particulièrement perti-
nente dans les cas de MM. Fierro Reyna, Moreno Ramos et Torres Agui-
lera, trois cas dans lesquels toutes les voies de recours internes ont été
épuisées. Mais le Mexique avait également le droit d'exercer sa protection
diplomatique dans le cas des quarante-neuf autres ressortissants mexi-
cains, puisque l’application de la doctrine de la carence procédurale par
les tribunaux américains signifie, dans la pratique, qu’il n’y a aucune voie
de recours à épuiser, donnant ainsi plein effet, comme je l’expliquerai
plus loin, au principe selon lequel une voie de recours interne, pour être
considérée comme telle, doit être effective.

23. Si la Cour avait suivi sa jurisprudence antérieure pour Vappliquer
en l’espèce, elle aurait agi dans le droit fil de l'arrêt LaGrand, dans lequel

98

 

 
 

 

 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) — . 107

elle avait rejeté l’argument des Etats-Unis selon lequel «le droit pour un
Etat d’apporter une assistance consulaire à des ressortissants détenus
dans un pays étranger et le droit pour un Etat d’endosser les revendica-
tions de ses ressortissants par la voie de la protection diplomatique sont
des concepts juridiquement différents» (LaGrand, arrêt, C.LJ. Recueil
2001, p. 493, par. 76). Dans l'affaire LaGrand, la Cour avait également
rejeté la thése américaine selon laquelle «ce sont les Etats et non les indi-
vidus qui sont titulaires des droits que reconnaît la convention de Vienne
en matière de notification consulaire, même si les individus peuvent béné-
ficier de ces droits, du fait que les Etats sont autorisés à leur offrir une
assistance consulaire» (ibid }. Ces arguments des Etats-Unis semblaient
avoir été définitivement réfutés par cette conclusion de la Cour:

«le paragraphe 1 de l’article 36 crée des droits mdividuels qui, en
vertu de l’article premier du protocole de signature facultative,
peuvent être invoqués devant la Cour par l'Etat dont la personne
détenue a la nationalité, En l'espèce, ces droits ont été violés.»
(LaGrand, arrêt, CIS. Recueil 2001, p. 494, par. 77.)

24. Si des droits individuels ont été violés dans Yaffaire LaGrand, et si
des droits individuels ont été violés dans la présente affaire, une seule
conclusion juridique, évidente et nécessaire, s'impose: le Mexique peut
invoquer devant la Cour les droits individuels des cinquante-deux ressor-
tissants mexicains. Toute conclusion contraire est incompatible avec la
décision énoncée par la Cour dans l'arrêt LaGrand.

VI

25. En outre, la présente décision s’écarte substantiellement des conclu-
sions énoncées dans l'arrêt LaGrand à plusieurs autres égards, qui ont
trait aux circonstances dans lesquelles les voies de recours internes
doivent être épuisées, à l'application de la règle de la carence procédurale
et à la question du déni de justice.

26. La Cour a déjà déterminé quelles règles devaient être appliquées
pour trancher la question de l'épuisement des voies de recours internes.
Ces règles sont liées à la doctrine de la carence procédurale. Dans
LaGrand, la Cour a conclu que:

«la règle de la carence procédurale ... empéchait [les tribunaux améri-
cains] d’attacher des conséquences juridiques au fait, notamment, que
la violation des droits prévus au paragraphe 1 de l’article 36 n'avait pas
permis à l’Allemagne d'assurer en temps opportun aux frères LaGrand
le concours d’avocats privés et de les assister, de manière générale, dans
leur défense, comme le prévoit la convention. Dans ces conditions, la
règle de la carence procédurale a eu pour effet d'empêcher «la pleine
réalisation des fins pour lesquelles les droits sont accordés en vertu du
présent article» et a ainsi violé les dispositions du paragraphe 2 de
l'article 36.» (LaGrand, arrêt, CEJ. Recueil 2061, p. 497-498, par. 91.)

99

 

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 108

27. D'une manière générale, la Cour reconnaît que la règle de la
carence procédurale empêche d'obtenir réparation en cas de violation des
droits énoncés dans la convention de Vienne. Les demandes du Mexique
ne sauraient dès lors être rejetées au motif que les voies de recours in-
ternes n'auraient pas été épuisées, puisque ce sont les Etats-Unis qui ont
«eux-mêmes failli à l'exécution de leur obligation ... en vertu de la
convention», comme la Cour la déclaré très justement dans l’arrêt
LaGrand.

28. Les voies de recours internes doivent certes être épuisées, mais non
si la tentative d'y parvenir est «manifestement illusoire et dépourvue de
portée» (Barcelona Traction, Light and Power Company, Limited, CL JT.
Recueil 1961, p. 145). Le principe de l'épuisement des voies de recours
internes doit s’appliquer, mais jusqu’à un certain point, comme l’a précisé
la Cour en déclarant que:

«pour qu’une demande internationale soit recevable, il suffit qu’on
ait soumis la substance de la demande aux juridictions compétentes
et qu'on ait persévéré aussi loin que le permettent les lois et les pro-
cédures locales, et ce sans succès» (Elettronica Sicula $.p. A. (ELSI),
arrêt, CLE. Recueil 1989, p. 46, par. 59; les italiques sont de moi}.

29. La Commission du droit international de l'Organisation des
Nations Unies (CDI) étudie la question de la protection diplomatique
depuis plusieurs années. Dans son troisième rapport, le rapporteur spé-
cial a présenté à la CDI un projet d'article d’après lequel 11 n’est pas
nécessaire d’épuiser les voies de recours internes si celles-ci n’offrent
aucune possibilité raisonnable d'obtenir une mesure de réparation effi-
cace. C’est pourquoi la dérogation à la règle de l’épuisement des voies de
recours internes exige du tribunal qu’il

«interroge les circonstances qui entourent la demande considérée,
qui ne sont peut être pas immédiatement apparentes, par exemple
l'indépendance du pouvoir judiciaire, aptitude des tribunaux in-
ternes à juger en toute équité, l'existence d'une jurisprudence défavo-
rable au demandeur et le comportement de lEtut défendeur. On
appréciera au cas par cas s’il est raisonnable d'exercer des recours
internes.» (CDI, troisième rapport sur la protection diplomatique,
doc. A/CN.4/523, 7 mars 2002, par. 45; les italiques sont de moi.)

30. Il y a manifestement lieu d’examiner la nature des recours à épui-
ser. Il faut pour cela s'interroger sur l’effectivité de ceux-ci. Il est claire-
ment admis que

«llles recours internes qui doivent être épuisés comprennent les
recours de nature juridique «mais non les recours extra-juridiques ni
les recours gracieux» ni ceux dont «le but est d'obtenir une faveur et
non de faire valoir un droit». Les recours administratifs et autres qui
ne sont pas judiciaires ni quasi judiciaires et ont un caractère discré-
tionnaire ne sont donc pas couverts par la régle de l'épuisement des

100

 
 

 

 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 109

recours internes.» (CDI, [deuxiéme] rapport sur la protection diplo-
matique, [doc. A/CN.4/514, 28 février 2001], par. 14.)

La procédure de recours en grace n’est donc pas une voie de recours
interne qu'il faut épuiser et, comme la Cour l’a dit dans le présent arrêt,
cette procédure «ne saurait suffire à elle seule à constituer un moyen
approprié de «réexamen et revision»» (par. 143). Si la Cour est parvenue
à cette conclusion, c'est parce que «le réexamen et la revision [devraient
avoir] lieu dans le cadre de la procédure judiciaire globale par laquelle
passe chaque accusé» (arrêt, par. 141). La Cour regarde donc le recours
en grâce comme une procédure extra-judiciaire.

31. Selon le commentaire que le rapporteur spécial de la CDI sur la
protection diplomatique a fait figurer dans son troisième rapport, point
n'est besoin d’épuiser les recours internes lorsque ces recours sont ineffi-
caces ou que cette tentative est nécessairement vouée à l'échec; en effet,
un demandeur n’est pas tenu d’épuiser les voies de droit dans un Etat
étranger «lorsqu'il n’y a pas de voies de droit à épuiser» (CDI, troisième
rapport sur Ja protection diplomatique, doc. A/CN.4/523, 7 mars 2002).
Les tribunaux américains ayant appliqué la règle de la carence procédu-
rale aux ressortissants mexicains bénéficiant de la protection diploma-
tique du Mexique, on ne saurait affirmer la nécessité d’épuiser les voies de
recours internes alors qu'il a déjà été conclu que la doctrine de la carence
procédurale, en y faisant judiciairement obstacle, empêchait toute répara-
tion à l'échelon national.

VII

32. Dans l'arrêt LaGrand, la Cour a interprété le paragraphe 2 de
Particle 36 de la convention de Vienne comme imposant un certain
nombre d'obligations aux parties:

a} compte tenu des conclusions de la Cour sur la nature des droits énon-
cés au paragraphe | de l’article 36, «les «droits» visés au para-
graphe 2 désignent non seulement les droits de l'Etat d’envoi, mais
aussi ceux des personnes détenues» (LaGrand, arrêt, CEJ. Recueil
20601, p. 497, par. 89);

5) l'application dans un cas d’espéce de la règle de la «carence procédu-
rale» devient problématique Jorsque cette régle «ne permet pas à une
personne détenue de faire recours contre sa condamnation et sa
peine» au motif qu’il n’y a pas eu de notification consulaire «sans
retard», «empêchant par là même cetie personne de solliciter et
d'obtenir l’assistance consulaire de l'Etat d'envoi» (ibid, p. 497,
par. 90);

c) sila personne détenue en fait la demande, l'Etat d’envoi a le droit de
pourvoir à sa représentation en justice;

ad) la règle de la carence procédurale a empêché les juridictions des Etats-

101

 

 

 
 

 

AVENA ET AUTRES (OP, IND. SEPULVEDA) 110

Unis «d’attacher des conséquences juridiques au fait, notamment,
que la violation des droits prévus au paragraphe | de l’article 36
n'avait pas permis à l’Allemagne d’assurer en temps opportun [a ses
ressortissants] le concours d'avocats privés et de les assister, de
manière générale, dans leur défense, comme le prévoit la convention»
(CLS. Recueil 2001, p. 497-498, par. 91};

e} dans ces conditions, l'application de la règle de la carence procédu-
rale a eu pour effet d'empêcher ««la pleine réalisation des fins pour
lesquelles les droits [étaient] accordés en vertu du présent article» et a
ainsi violé les dispositions du paragraphe 2 de l’article 36» (ibid,
p. 498, par. 91).

33. Pourtant, d'après les éléments de preuve produits lors des procé-
dures écrite et orale, les juridictions des Etats-Unis continuent, même
aprés l'affaire LaGrand, d'appliquer la règle de la carence procédurale de
la même manière qu'elles le faisaient avant celle-ci. Le motif avancé par
les Etats-Unis est que «les règles relatives à la carence procédurale feront
peut-être obstacle à ce que le moyen tiré de cette violation soit soulevé
dans le cadre de appel direct ou des vaies de recours parallèles, 4 moins
que la juridiction ne conclue que cette carence était justifiée et que la vio-
lation alléguée a causé un préjudice» (contre-mémoire des Etats-Unis
d'Amérique (CMEU), par. 6.65}. Or, aucune juridiction aux Etats-Unis
n’a conclu «que cette carence était justifiée et que la violation alléguée
a[vait] causé un préjudice» lorsqu'une violation de la convention de
Vienne a été invoquée, et ce au motif que les droits tirés de l’article 36 ne
sont pas des droits constitutionnels.

34. Dans ce contexte, il peut être utile de rappeler ce que le juge Ste-
vens, de la Cour supréme des Etats-Unis, a dit sur ce point. La Cour
suprême a récemment refusé de délivrer une ordonnance de éertiorari
pour connaître d'une affaire, mais le juge Stevens n’en a pas moins
déclaré, dans son opinion individuelle, que

«appliquer la règle de la carence procédurale à des moyens tirés de la
violation de l’article 36 constitue non seulement une violation directe
de la convention de Vienne, mais aussi une injustice manifeste. La
décision de la CIT en l'affaire LaGrand insiste sur le fait qu'un res-
sortissant étranger qui ignore vraisemblablement son droit de noti-
fication ne doit pas être présumé avoir renoncé aux protections pré-
vues par l’article 36 au seul motif qu'il n'aurait pas fait valoir ce
droit dans le cadre d’une procédure pénale étatique.» {CR 2003/24,
par. 244.)

35. La pratique concrète et reconnue des juridictions américaines quant
à interprétation et à l’application du paragraphe 2 de Particle 36 et de
l'arrêt LaGrand nuit considérablement au respect du principe de réexa-
men et de revision, cette pratique n’ouvrant aucune voie de droit qui
puisse s’accorder avec la lettre et l'esprit de la convention de Vienne et de
l'arrêt LaGrand. Les juridictions des Etats-Unis sont condamnées à se
répéter, prisonnières qu'elles sont d'un carcan juridique né du système

102

 

 
 

 

 

AVENA ET AUTRES (OP. IND, SEPULVEDA) 11

actuel, qui ne voit pas dans une violation de l’article 36 la violation d'un
droit constitutionnel.

36. Dans le système judiciaire des Etats-Unis, un étranger détenu en
instance de jugement se trouvera dans une impasse juridique. Peut-être
n’a-t-il pas connaissance des droits qui sont les siens en matière de noti-
fication et de communication consulaires. Dans ce cas, les autorités com-
pétentes ne respectant pas l’article 36, il ne pourra pas, au procès, tirer
grief de la violation de ses droits. A cause de cela, et du fait que l’intéressé
aura manqué, par ignorance, de faire valoir ses droits au bon moment de
la procédure judiciaire, les juridictions fédérales et étatiques appliqueront
la régle de la carence procédurale, qui fera échec aux recours intentés
pour remédier à la violation des droits établis par l’article 36. Par suite de
cet enchainement d'événements judiciaires, il sera juridiquement impos-
sible de sortir de cette ornière, à moins de vaincre cette difficulté en défi-
nissant précisément les objectifs du processus de réexamen et de revision.
C’est par une telle définition que pourra être levé l obstacle créé par ce
cercle vicieux juridiquement absurde qui paralyse tout véritable recours
susceptible d’être formé lorsqu'il y a violation de l’article 36.

37. Dans le présent arrêt, la Cour rappelle à juste titre (par. 112) que le
problème qui était en cause dans laffaire LaGrand, et qui intéresse aussi
notre affaire,

«se pose lorsque la régle de la carence procédurale ne permet pas à
une personne détenue de faire recours contre sa condamnation et sa
peine en prétendant, sur la base du paragraphe 1 de l’article 36 de la
convention, que les autorités nationales compétentes ne se seraient
pas acquittées de leur obligation d'informer «sans retard» les auto-
rités consulaires compétentes, empêchant par là même cette per-
sonne de solliciter et d'obtenir l'assistance consulaire de l'Etat
d'envoi.» (Cis Recueil 2007, p. 497, par. 90).»

Sur cette base, la Cour avait conclu dans l'affaire LaGrand que «la
règle de la carence procédurale a[vait] empêché les avocats des LaGrand
de remettre en cause de façon efficace, si ce n'est sur la base du droit
constitutionnel des Etats-Unis, leurs condamnations et leurs peines»
(CI JT Recueil 2001, p. 497, par. 91). Mais ce qui revêt encore davantage
de pertinence, c'est ce que la Cour déclare en la présente espèce: «Cette
conclusion ... paraît être aussi valable dans la présente affaire, où un cer-
tain nombre de ressortissants mexicains se sont retrouvés exactement
dans la même situation.» (Arrêt, par. 112.) On relèvera une autre conclu-
sion importante:

«la Cour se contentera de noter que la régle de la carence procédu-
rale n’a pas été revisée et qu’il n’a pas davantage été pris de dispo-
sitions pour empêcher son application dans les cas où le défaut
d'information imputable aux Etats-Unis eux-mêmes n'aurait pas
permis aux avocats de soulever en première instance la question de la
violation de la convention de Vienne» (arrêt, par. 113).

103

 
 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 112

38. Lorsqu’elle examine la question de la doctrine de la carence pro-

cédurale, la Cour semble tout d’abord donner raison au Mexique, l’argu-
ment formulé par ce dernier étant essentiellement le suivant:

«ale défendeur qui aurait pu soulever une question de droit lors
d’un procès, mais ne l’a pas fait, n’est généralement pas autorisé à le
faire dans les étapes suivantes de la procédure, en appel ou au stade
de la requête en habeas corpus [mémoire du Mexique, par. 2241».
Cette règle exige que soient épuisées les voies de recours, entre autres
au niveau de l'Etat, avant qu'un recours en Habeas corpus puisse être
introduit devant les juridictions fédérales, Dans l'affaire LaGrand, Ja
règle en question était celle qu’avaient appliquée les juridictions
fédérales américaines; dans la présente espèce, le Mexique se plaint
aussi de l’apphcation de cette règle par certaines cours d’appel pé-
nales au niveau des Etats [ibid., par. 228-229]. » (Arrêt, par. 111.)

39. Les arguments du Mexique et le raisonnement contenu dans le pré-

sent arrêt semblent se rejoindre sur l’essentiel, La Cour énonce les pre-
misses fondamentales suivantes:

a}

b)

d)

et

«la règle de la carence procédurale n’a pas été revisée et ... il n'a
pas davantage été pris de dispositions pour empêcher son applica-
tion dans les cas où le défaut d’information imputable aux Etats-
Unis eux-mêmes n'aurait pas permis aux avocats de soulever en
première instance la question de la violation de la convention de
Vienne» ;

«[ijl se peut ainsi que la régle de la carence procédurale continue à
empêcher les tribunaux d’attacher une portée juridique notamment
au fait que la violation des droits énoncés au paragraphe | de l’ar-
ticle 36 a empêché le Mexique de retenir en temps utile les services
d'avocats privés pour assurer la représentation de certains de ses res-
sortissants et de les assister d’autre façon dans leur défense»;
«[djans ces hypothèses, application de la règle de la carence procé-
durale aurait pour effet d'empêcher «la pleine réalisation des fins
pour lesquelles [dles droits sont accordés en. vertu [dudit] article» et
violerait par conséquent le paragraphe 2 de l’article 36»;

«dans plusieurs des cas visés dans les conclusions finales du Mexique
la règle de la carence procédurale a déjà trouvé application et ... dans
d’autres elle pourrait être appliquée dans la suite de la procédure»
(arrêt, par. 113).

40, Essentiellement d'accord avec ces prémisses fondamentales, la Cour
le Mexique divergent ensuite, pour parvenir à des conclusions diffé-

rentes. Le Mexique soutient que,

«[en appliquant les dispositions de leur droit interne pour rejeter
ou empêcher les recours au titre de la violation des droits conférés
par Particle 36 — et en ne permettant pas, de ce fait, un réexamen et

104

 
AVENA ET AUTRES (OP. IND. SEPULVEDA) 113

une revision effectifs des peines sévères imposées au terme de procé-
dures entachées de violations de Particle 36» (mémoire du Mexique,
p. 93, par. 226),

les Etats-Unis ont violé et continuent de violer la convention de Vienne.

41. Un premier élément de l'argumentation du Mexique a trait au
caractère continu du non-respect et de la non-applicabilité, dans les tri-
bunaux américains, du principe de «réexamen et de revision» prescrit en
l'affaire LaGrand. Mais il y a un élément supplémentaire:

«malgré la claire analyse qui a été faite par la Cour dans l'affaire
LaGrand, les juridictions américaines, tant étatiques que fédérales,
continuent à invoquer la règle de la carence procédurale pour faire
obstacle à tout examen des violations de Particle 36 — même si le
ressortissant n'était pas conscient de ses droits à la notification et à
la communication consulaires et, partant, du fait qu’il pouvait invo-
quer leur violation lors de son procès, précisément parce que les
autorités compétentes n'avaient pas respecté Particle 36» (mémoire
du Mexique, p. 93, par. 227).

42. Exprimant davantage une aspiration qu'une réflexion sur les méca-
nismes qu’impose aux tribunaux américains l'application de la doctrine
de la carence procédurale, le présent arrêt conclut que, si l’on excepte les
cas de MM. Fierro (n° 31), Moreno (n° 39} et Torres (n° 53) — dont la
déclaration de culpabilité et la peine ont acquis un caractère définitif —,
dans aucun des quarante-neuf autres cas

«les procédures pénales engagées contre les ressortissants mexicains
n’en sont ... encore arrivées ... au stade où 11 n’existerait plus aucune
possibilité de recours judiciaire; autrement dit, il n'est pas encore
exclu que les verdicts de culpabilité et les peines soient «réexaminés
et revisés», comme le demandait la Cour dans l'affaire LaGrand... Il
serait donc prématuré de la part de la Cour de conclure à ce stade
qu'il y a déjà, dans ces cas, violation des obligations découlant du
paragraphe 2 de l’article 36 de la convention de Vienne.» (Arrêt,
par. 113) :

43. Peut-être la Cour a-t-elle raison de ne pas écarter toute possibilité
de réexamen et de revision et de juger prématuré de conclure qu'il y a
déjà violation de l’article 36. Mais si l’on tire quelque enseignement de
Yexpérience acquise depuis LaGrand, on sait que les chances de sou-
mettre la règle de la carence procédurale à un système véritable et effectif
de réexamen et de revision par les juridictions des Etats-Unis sont plutôt
minces, Nonobstant les termes sans équivoque utilisés dans cette déci-
sion, l’après-LaGrand démontre que les juridictions des Etats-Unis ne
sont guère enclines à «permettre le réexamen et la revision du verdict de
culpabilité et de la peine en tenant compte de la violation des droits pré-
vus» dans la convention de Vienne, ainsi que la Cour le leur a ordonné
dans l'arrêt LaGrand,

44. Le fait est que, comme il a déjà été dit, le réexamen et Ja revision

105

 
 

 

AVENA ET AUTRES (OP, IND. SEPULVEDA]  . . 114

judiciaires ne peuvent plus être appliqués à MM. Fierro (cas n° 31),
Moreno (cas n° 39) et Torres (cas n° 43), puisque aucune voie de recours
judiciaire n'est plus ouverte à ces trois ressortissants mexicains qui,
d’après la Cour, risquent d’être exécutés depuis, au moins, qu’elle a indi-
qué des mesures conservatoires le 5 février 2003, obligeant les Etats-Unis
à prendre toutes les mesures nécessaires pour garantir que les intéressés
ne seraient pas exécutés avant qu’elle statue sur les demandes du Me-
xique, Outre ces trois cas, dix ressortissants mexicains sont, de par la doc-
trine de la carence procédurale, dans l'incapacité de contester, sur la base
des violations du paragraphe | de l’article 36, le verdici de culpabilité et
la peine prononcés à leur encontre. En outre, dix-huit ressortissants mexi-
cains vont se trouver dans une situation similaire faute d’avoir excipé de
la convention de Vienne au procès. Là encore, à cause de la règle de la
carence procédurale, les ressortissants en question seront empéchés de
contester sur cette base le verdict de culpabilité et la peine prononcés à
leur encontre, dès lors qu'ils tenteront de faire valoir ce moyen dans des
procédures en appel ou celles, toujours pendantes, engagées après Jeur
condamnation (CR 2003/24, p. 69, par. 245).

45, Il semble tout a fait utopique de penser que ces trente et un ressor-
tissants mexicains pourront compter, une fois qu'ils auront épuisé tous les
recours en justice ou dès lors que la doctrine de la carence procédurale
leur sera appliquée, sur un processus de réexamen et de revision judiciaires
de la part des tribunaux américains. La marge de manœuvre, du point de
vue juridique, est déjà bien trop restreinte pour autoriser quelque espoir
raisonnable que ce soit de former un recours juridique effectif et véritable
une fois la règle de la carence procédurale mise en œuvre. On ne peut que
partager les vues exprimées par la Cour dans le présent arrêt:

«Le point crucial, en pareille situation, est que, par l'effet de la
règle de la carence procédurale telle qu’elle est actuellement appli-
quée, l'intéressé se voit en fait interdire de soulever la question de la
violation des droits que lui reconnaît l’article 36 de la convention de
Vienne et ne peut que chercher à faire valoir ses droits au titre de la
Constitution des Etats-Unis.» (Arrêt, par. 134.)

Pourtant, après être parvenue à une conclusion si indiscutable, la Cour
ne va pas jusqu'au bout de son raisonnement, restant par trop timorée
quant au remède à appliquer. Il n’est pas déraisonnable de penser que,
une fois le processus judiciaire parvenu à son terme et les recours en viola-
tion définitivement exelus, un déni de justice risque de voir le jour, déclen-
chant une série de conséquences juridiques à l’échelon international.

VIII
46. Aux termes de l'alinéa c) du paragraphe | de l’article 36, les fonc-
tionnaires consulaires ont le droit de pourvoir à la représentation en jus-

tice d’un ressortissant qui est incarcéré, en état de détention préventive ou

106

 

 

 
 

 

 

 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA} 115

toute autre forme de détention. Ce droit est particulièrement important
lorsque l'intéressé risque une peine sévère. Or, dans une interprétation
singulière de la nature de ce droit, le présent arrêt indique que

«l'exercice des droits de l'Etat d'envoi en vertu de l'alinéa c} du
paragraphe 1 de l’article 36 est tributaire de la notification opérée
par les autorités de l'Etat de résidence. Des éléments d’information
portés à la connaissance d’un Etat d'envoi par d’autres moyens
peuvent toutefois permettre à ses fonctionnaires consulaires de
prêter leur assistance en vue de pourvoir à la représentation en justice
d’un ressortissant de cet Etat.» (Arrêt, par. 104.)

Puis l'arrêt en vient à une conclusion qui n’a peut-être de fondement ni
factuel, ni juridique: dans le cas des seize ressortissants mexicains énu-
mérés dans Parrét par leur nom et le numéro correspondant à leur cas,

«Jes autorités consulaires mexicaines ont appris la détention ... en
temps utile pour … fournir une telle assistance, soit par la notifica-
tion donnée par les autorités américaines (bien que celle-ci eût été
tardive au sens de l'alinéa b} du paragraphe I de l'article 36), soit
par d’autres moyens» (ibid ; les italiques sont de moi).

47. Une analyse de ces seize cas devrait conduire à une conclusion dif-
férente. Dans la plupart d’entre eux, sinon tous, l'intéressé aurait sérieuse-
ment eu besoin d'être représenté en justice des le début de la procédure,
lorsque cette assistance est le plus nécessaire et le plus profitable. Dans plu-
sieurs des cas cités, il a été pourvu à Ja représentation en justice du ressor-
tissant mexicain alors que celui-ci avait déjà été déclaré coupable. Dans
certains cas, l’accusé, souffrant d'une grave maladie mentale, aurait dû
bénéficier d’une représentation en justice adéquate à un stade précoce de la
procédure judiciaire, représentation qu’aurait pu assurer un fonctionnaire
consulaire disposé à lui venir également en aide dans sa situation handica-
pante et défavorisée, Dans d’autres cas, le ressortissant mexicain, souffrant
d’arriératton mentale, a témoigné plus facilement contre lui-même hors la
présence d’un avocat, ce qui lui a ensuite porté préjudice au procès. Ailleurs
encore, des aveux ont été obtenus par la torture, ce qui exclut assurément
l'idée que la notification n’était pas tardive au point d'empêcher effective-
ment le Mexique de pourvoir à la représentation en justice de son ressor-
tissant, Certains des ressortissants mexicains ne comprenaient ni ne lisaient
un seul mot d'anglais et ont pourtant dû signer, sans bénéficier de l'aide
d'un interprète ou d'un avocat hispanophone, des déclarations dans les-
quelles ils se mettaient en cause. Dans d’autres cas enfin, les fonctionnaires
consulaires mexicains ont appris l'arrestation d’un ressortissant mexicain
trois ans plus tard, une fois l'intéressé déjà condamné à la peine capitale.

48. D’un point de vue juridique, on ne peut qu'être gravement préoc-
cupé par la notion, implicitement contenue dans l'arrêt, selon laquelle la
notification prévue à l’alinéa 4} du paragraphe | de l’articie 36, bien que
non intervenue «sans retard», n'a pas été tardive au point d'empêcher

107

 

 

 
 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 116

effectivement la représentation en justice (arrét, par. 104). Dans Ja plupart,
sinon dans la totalité, des seize cas cités, les autorités compétentes n'ont
pas procédé à la notification consulaire, ce qui a déjà été jugé contraire aux
cbligations dictées par la convention de Vienne. Dans le dispositif de son
arrêt, la Cour établit clairement que les Etats-Unis ont violé les obligations
leur incombant en vertu des alinéas a), 6) et c} du paragraphe 1 de l’ar-
ticle 36. La Cour constate que trois violations fondamentales ont été com-
mises (en n’informant pas sans retard les cinquante et un ressortissants
mexicains de leurs droits; en ne notifiant pas sans retard au poste consu-
laire mexicain approprié l’arrestation des quarante-huit ressortissants mexi-
cains, privant le Mexique du droit de prêter assistance, en temps utile, aux
intéressés; en privant le Mexique du droit, en temps utile, de communiquer
avec ses ressortissants et de se rendre auprès d’eux lorsqu'ils sont en déten-
tion). I] semble donc plutôt curieux que la Cour, malgré ces conclusions,
déclare sans autre explication que «les autorités consulaires mexicaines ont
appris la détention de leur ressortissant en temps utile pour lui fournir»
une assistance juridique. En outre, la violation de l’obligation d’agir «sans
retard», déjà établie par la Cour, contredit radicalement l'idée que la
représentation en justice puisse être assurée à une période ultérieure, tar-
divement, quels que soient les circonstances de la détention et le degré
d'avancement de la procédure judiciaire, sans qu'il y ait la violation du
paragraphe 2 de l’article 36. Cette exégèse de la convention de Vienne ne
trouve aucun fondement dans le texte de cette dernière, et défie les règles de
Vherméneutique. Mais, outre la violation de l'article 36, rien dans la
convention de Vienne n'autorise pareille interprétation, qui consiste à
déclarer subjectivement s’il est ou non pourvu au bon moment à la repré-
sentation en justice du ressortissant, conformément à l'alinéa c} du para-
graphe 1 de l'article 36. Une telle interprétation ne respecte ni la conven-
tion de Vienne, ni aucune des décisions antérieures de la Cour. Or, ses
conséquences sont des pius néfastes. Elle impose d’exclure de la décision de
ja Cour les seize cas qui sont cités au paragraphe 104 du présent arrêt. Si le
Mexique a, comme il le prétend, été privé spécifiquement du droit de pour-
voir à la réprésentation en justice de ses ressortissants, en conséquence de
quoi ces derniers ont été privés de la possibilité de bénéficier de l’assistance
correspondante, en vertu de l'alinéa ¢) du paragraphe 1 de l’article 36 — et
cette allégation doit s'appliquer uniquement aux trente-quatre ressortis-
sants mexicains qui sont énumérés à l'alinéa 4 du paragraphe 106 de l’arrêt
et mentionnés au point 7 du dispositif —, alors la conséquence tragique en
est que, sans motif juridique ou factuel, le Mexique et seize de ses ressor-
tissants se trouvent privés de leur droit de représentation en justice (d’y
pourvoir pour le premier et d’en bénéficier pour les seconds) dans le cadre
de procédures pénales qui ont fait que les accusés se trouvent aujourd’hui
dans le couloir de !a mort, Cette conséquente tragique va à l'encontre des
déclarations antérieures de la Cour:

«Il s'ensuit que, lorsque l'Etat d'envoi n'a pas connaissance de la
détention de l’un de ses ressortissants, parce que l'Etat de résidence

108

 
 

AVENA ET AUTRES (OP. IND. SEPULVEDA} 117

n’a pas effectué sans retard la notification consulaire requise,... l'Etat
d’envoi se trouve dans l’impossibilité pratique d'exercer, à toutes fins
utiles, les droits que lui confère le paragraphe 1 de l’article 36. Peu
importe à cet égard de savoir, aux fins de la présente instance, si les
LaGrand auraient sollicité assistance consulaire de l’Allemagne, si
l'Allemagne leur aurait apporté une telle assistance et si un verdict
différent aurait alors été prononcé. Il suffit de constater que la
convention conférait ces droits, et que Allemagne et les LaGrand,
eussent-ils souhaité s’en prévaloir, ont en fait été empêchés de le faire
en raison de la violation commise par les Etats-Unis.» (LaGrand,
arrêt, CLI. Recueil 2001, p. 492, par. 74.)

49. Le but de l’article 36 est de faciliter l'exercice des fonctions consu-
laires à l'égard de ressortissants de l'Etat d'envoi. Cet article impose cer-
taines obligations à l'Etat de résidence et établit certains droits à la pro-
tection consulaire en faveur du ressortissant de l'Etat d'envoi qui a été
«arrêté, incarcéré ou mis en état de détention préventive ou toute autre
forme de détention». Dès lors qu’une telle chose se produit, l'Etat de rési-
dence «doi[t] avertir sans retard le poste consulaire de FEtat d'envoi». De
plus, «[lles fonctionnaires consulaires ont le droit de se rendre auprès
d’un ressortissant de l'Etat d'envoi qui est incarcéré, en état de détention
préventive ou toute autre forme de détention .., et de pourvoir à sa repré-
sentation en justice». L'objectif essentiel de ce principe ne peut être que
de garantir que le ressortissant protégé qui est incarcéré, en état de déten-
tion préventive ou toute autre forme de détention bénéficie des conseils
d’un avocat compétent avant que ne soit prise aucune mesure susceptible
de léser ses droits. De ce principe, il découle que, sauf à perdre sa raison
d'être, la notification doit avoir lieu immédiatement et avant l’interroga-
toire, surtout dans Je cas de crimes graves.

IX

50. Le droit qu’a le fonctionnaire consulaire de pourvoir à la représen-
tation en justice du ressortissant protégé ne saurait être contesté, St les
autorités compétentes de l'Etat de résidence sont tenues d'informer sans
retard ce ressortissant de son droit à l'assistance consulaire — et, partant,
à ce qu'il soit pourvu à sa représentation en Justice — en application de
Particle 36, alors ce principe peut être considéré comme étroitement lié,
tant par la lettre que par l'esprit, à la règle Miranda. La lecture des droits
Miranda, établie par la règle du même nom, comprend sept éléments,
dont quatre sont directernent liés à la représentation en justice:

a) la personne placée en état d’arrestation a le droit de consulter un avo-
cat avant le début de l’interrogatoire;

&) elle a le droit d’exiger la présence d’un avocat pendant l’interrogatoire;

c) sielle n’a pas les moyens d'engager un avocat elle-même, il lui en sera
commis un d'office avant le début de l’interrogatoire, si elle le sou-
haite; et

109

 
 

 

AVENA ET AUTRES (OF. IND. SEPULVEDA) 118

d} si elie décide de répondre sur le champ sans être assistée d'un avocat,
elle a le droit de cesser de répondre à tout moment,

SE. L'effectivité du droit consulaire qu'a l'Etat d’envoi de pourvoir à
la représentation en justice du ressortissant protégé est subordonnée à
l'exercice sans délai de ce droit, L'Etat de résidence doit avoir l'obligation
concomitante de ne rien entreprendre qui puisse porter atteinte aux droits
de la personne protégée. Tt n’est peut-être pas inutile, à cet égard, de citer
l'arrêt LaGrand:

«la règle de la carence procédurale empéchait [les tribunaux améri-
cains] d’attacher des conséquences juridiques au fait, notamment,
que la violation des droits prévus au paragraphe 1 de l’article 36
n'avait pas permis à l'Allemagne d'assurer en temps opporiun aux
frères LaGrand le concours d’avocats privés et de les assister, de
manière générale, dans leur défense, comme le prévoit la conven-
tion» (LaGrand, arrêt, CIS. Recueil 2001, p. 497-498, par. 91; les
italiques sont de moi).

52. Le cœur de la controverse réside ici dans la nature et dans la portée
des droits prévus par l’article 36. Si les tribunaux américains refusent de
reconnaître que la convention de Vienne crée des droits individuels, il
sera difficile de concilier ce refus avec le contenu de l'arrêt LaGrand, qui
a déjà reconnu l'existence de tels droits individuels. La question à tran-
cher est celle de savoir si une violation de l’article 36 vaudra, dans cer-
taines circonstances, violation d'un droit constitutionnel, portant dès lors
atteinte au principe d’une procédure réguliére et aux droits individuels du
ressortissant étranger en instance de jugement.

53. Lors de la lecture des droits Miranda, qui fait partie intégrante du
système américain de droits garantis par la Constitution, sont énoncés un
certain nombre de principes touchant à la représentation en justice et
considérés comme fondamentaux pour les droits de la défense. Comme
l’a clairement établi l'arrêt LaGrand, lun des buts de l’article 36 est
d'affirmer certains droits individuels. Pour qu’un droit individuel puisse
trouver à s'exercer, un cadre doit être créé dans lequel ce droit pourra
être mis en œuvre, un droit ne s’exerçant pas dans le vide. Un tel méca-
nisme est particulièrement important en cas de manquement aux obliga-
tions correspondantes, imposant réparation du tort causé.

44, C’est sur la lecture des droits Miranda que repose la régularité de
la procédure dont fait l’objet la personne détenue, et ce, dès son arresta-
tion. Ainsi qu'il ressort des conclusions énoncées dans Parrét LaGrand et
dans le présent arrêt, lorsque certaines conditions sont réunies, Particle 36
établit plusieurs principes fondamentaux visant à garantir un procès
équitable depuis le moment où le ressortissant étranger est placé en
détention par les autorités compétentes jusqu’à la fin de la procédure
judiciaire. La lecture des droits Miranda et l’article 36 sont intimement
liés, en ce sens que tous deux visent à créer un mécanisme de protection
des droits qui ont une incidence directe sur le caractère équitable d’un

110

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA} 119

procès. Ce mécanisme de protection peut et doit s’enclencher dès les
toutes premières étapes, protégeant les droits de la personne détenue lors
d'un interrogatoire qui risque de lui causer un préjudice injustifié à un
stade ultérieur de la procédure judiciaire instituée à son encontre. Les
droits individuels d’une personne détenue seront mieux protégés si le
fonctionnaire consulaire responsable pourvoit à sa représentation en jus-
tice, notamment en lui trouvant un défenseur qualifié et rompu aux pro-
cédures visant les ressortissants étrangers qui risquent la peine capitale. Ce
mécanisme de protection jouera également un rôle essentiel lors d'étapes
ultérieures au cours desquelles doivent être protégés des droits intrin-
sèquement liés aux exigences d’une procédure régulière: je pense par
exemple à la négociation pénale (plea bargaining), à la constitution du
dossier de preuve et à la production de preuves recueillies lors de l'enquête.

55, La protection consulaire peut se révéler très importante pour garan-
tir la régularité de la procédure, surtout dans les affaires susceptibles de
déboucher sur une condamnation à la peine capitale. Selon les circons-
tances propres à chaque affaire, les droits individuels découlant de l’ar-
ticle 36 peuvent être assimilés à des droits constitutionnels lorsque la ques-
tion à résoudre touche de près à la bonne administration de la justice. En
effet, dès lors qu'est remplie cette condition, le cinquième amendement de
la Constitution des Etats-Unis peut être invoqué. Celui-ci prévoit expres-
sément certaines garanties procédurales en cas de «crime capital ou infa-
mant», ajoutant que nul ne sera «privé de sa vie, de sa liberté ou de ses
biens sans procédure judiciaire régulière».

56. Dans l'arrêt LaGrand, ja Cour a conclu que «les Etats-Unis
devraient permettre le réexamen et la revision du verdict de culpabilité et
de la peine en tenant compte de la violation des droits prévus par la
convention». Ces droits doivent être considérés comme fondamentaux
pour la régularité de la procédure. Une distinction a été opérée par les
Etats-Unis, qui prétendent que ces droits sont des droits d’ordre procé-
dural, et non des droits substantiels. Mais la violation d’un droit procé-
dural peut fort bien gravement entamer la régularité de la procédure
judiciaire. La distinction entre droits substantiels et droits procéduraux
est parfois ténue. Parmi les droits Miranda, celui de consulter un avocat
avant l’interrogatoire est-il un droit substantiel ou un droit procédural?
Quelle que soit la réponse, le fait est que ces droits sont solidement ancrés
dans le système constitutionnel des Etats-Unis — la Iccture des droits
Miranda fait partie de la culture juridique américaine. Les droits procé-
duraux fondamentaux sont devenus un élément essentiel de la protection
des droits individuels, faisant d’un mécanisme juridique un principe cons-
titutionnel. C’est pourquoi les droits conférés par l’article 36 de la conven-
tion de Vienne doivent être considérés comme fondamentaux pour la
régularité de la procédure.

57. Dans l'arrêt LaGrand, la Cour a conclu:

«l'alinéa 6) du paragraphe | de l'article 36 énonce les obligations
que l'Etat de résidence a vis-à-vis d’une personne détenue et de l’Etat

111
 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 120

d’envoi... Compte tenu du libellé de ces dispositions, la Cour con€lut
que le paragraphe I de l'article 36 crée des droits individuels qui, en
vertu de l’article premier du protocole de signature facultative,
peuvent être invoqués devant la Cour par l'Etat dont la personne
détenue a la nationalité.» (CL. Recueil 2001, p. 494, par. 77.)

L'Etat d'envoi est donc titulaire d’un droit d'exercer sa protection consu-
laire en faveur de ses ressortissants détenus, de même que les ressortissants
étrangers ont le droit de solliciter l'assistance des fonctionnaires de leur
consulat lorsqu'ils se trouvent en état de détention. En empêchant le Me-
xique et ses ressortissants d'exercer les droits prévus dans la convention de
Vienne et constatés par la Cour dans l'affaire LaGrand, la violation com-
mise par les Etats-Unis a conféré aux procédures pénales engagées à l’en-
contre des ressortissants mexicains un caractère fondamentalement inique.

x

58. Le Mexique a soutenu que, «en considération des dommages [qu'il
avait] subis ... dans ses propres droits et dans la personne de ses ressor-
tissants, [il] a[vait] droit à [une] réparation intégrale ... par la voie de la
restitutio in integrum». Dans le présent arrêt, la Cour semble tout d’abord
approuver la demande du Mexique. Elle cite un principe général, appli-
cable selon elle aux conséquences juridiques d'un fait internationalement
illicite: «fcl'est un principe de droit international que la violation d’un
engagement entraîne l'obligation de réparer dans une forme adéquate»
(Usine de Chorzéw, compétence, arrêt n° 8, 1927, C PIL série A n° 9,
p. 21). Puis la Cour développe cet argument en citant une interprétation
classique de ce qu’il faut entendre par «réparation»:

«Le principe essentiel, qui découle de la notion même d’acte illi-
cite et qui semble se dégager de la pratique internationale, notam-
ment de la jurisprudence des tribunaux arbitraux, est que la répara-
tion doit, autant que possible, effacer toutes les conséquences de
l'acte illicite et rétablir l’état qui aurait vraisemblablement existé si
ledit acte n'avait pas été commis.» (Usine de Chorzéw, fond, arrêt
n° 13, 1928, CPI. série A n° 17, p. 47.)

59. Si la Cour avait pleinement assumé les conséquences de cette
conclusion, énoncée par sa devancière, en établissant que, dans la pré-
sente affaire, la réparation de la violation devait consister à «rétablir
l'état qui aurait vraisemblablement existé si ledit acte n'avait pas été com-
mis», elle aurait été conduite à approuver tous les remédes demandés par
le Mexique.

60. Mais la Cour a préféré laisser de côté le principe de restitution,
s'attachant à définir la tâche qu'elle estimait être la sienne en l'espèce, a
savoir «déterminer quelle serait la réparation adéquate des violations de
l'article 36» (arrêt, par. 121), notion qui, aux termes de l'arrêt, «dépend ...
des circonstances concrètes de chaque affaire ainsi que de la nature exacte

112

 
 

 

AVENA ET AUTRES (OP. INI. SEPULVEDA) 121

et de l’'importance du préjudice» (arrêt, par. 119). La Cour conclut dans
l'arrêt que:

«les faits internationalement illicites des Etats-Unis consistent en ce
que leurs autorités compétentes n’ont pas informé les ressortissants
mexicains concernés, n’ont pas averti les postes consulaires mexi-
cains et n'ont pas permis que le Mexique fournisse l'assistance
consulaire. Par conséquent, le moyen de remédier à ces violations
doit résider dans une obligation des Etats-Unis de permettre le
réexamen et la revision du cas de ces ressortissants par les tribunaux
américains.» (Arrêt, par. 121.)

Cette conclusion ne répond pas aux demandes du Mexique, celui-ci ayant
fondé sa thèse sur le «principe essentiel», consacré dans l'affaire de
l’'Usine de Chorzéw et déjà reconnu par la présente Cour, consistant à
«rétablir l’état qui aurait vraisemblablement existé si ledit acte n'avait
pas été commis».

XI

61. Le présent arrêt comporte une définition du caractère et de la por-
tée du réexamen et de la revision des verdicts de culpabilité et des peines.
La condition à remplir est que ce réexamen et cette revision doivent se
faire «en tenant compte de la violation des droits prévus par la conven-
tion», comme il est établi dans l'arrêt LaGrand, «y compris notamment
sous l'angle des conséquences juridiques qu'a cues cette violation dans la
suite de la procédure pénale» (arrêt, par. 131). Malheureusement, cette
condition n’est pas expressément reprise dans la conclusion correspon-
dante qui figure dans le dispositif de l'arrêt.

62. Pour apprécier la portée de l'obligation de permettre «le réexamen
et la revision du verdict de culpabilité et de la peine», il faut examiner
l'article 36 dans son ensemble. Comme la Cour l’a constaté dans l'arrêt
LaGrand, dans le premier paragraphe de cet article, «[l]e principe de base
régissant la protection consulaire est énoncé dès Pabord: le droit de com-
munication et d'accès». Viennent ensuite les modalités de notification
consulaire. Puis sont énoncées les mesures que les autorités consulaires
peuvent prendre pour prêter assistance à un ressortissant détenu. En cas
de non-respect de ce régime de protection consulaire, dont les divers élé-
ments sont interdépendants, l'Etat de résidence a l'obligation de prendre
certaines mesures qui, aux termes de l’arrét LaGrand, sont les suivantes:

a) dans les cas où l'intéressé aurait fait l’objet d’une détention prolongée
ou aurait été condamné à une peine sévère, l'Etat de résidence devrait
permettre le réexamen et la revision du verdict de culpabilité et de la
peine;

&) le processus de réexamen et de revision doit tenir compte de la viola-
tion des droits prévus par la convention de Vienne;

113
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 122

e} l'obligation de réexamen et de revision peut être mise en œuvre de
diverses facons; le choix des moyens doit revenir à l'Etat de résidence.

63. Le paragraphe 2 de l’articie 36 de la convention de Vienne et l'arrêt
LaGrand posent une condition essentielle: le processus de réexamen et de
revision doit tenir compte des violations des droits énoncés dans la
convention et ce processus doit permettre la pleine réalisation des fins
pour lesquelles les droits énoncés à l’article 36 sont accordés. Dans l'arrêt
LaGrand, la Cour a également conclu que les Etats-Unis avaient manqué
à leurs obligations «en ne permettant pas, à la lumière des droits recon-
nus par la convention, le réexamen et la revision des verdicts de culpabi-
lité des frères LaGrand et de leurs peines» (LaGrand, arrêt, CEJ. Recueil
2001, p. 515, par. 128, point 4).

64. Il est vrai que les droits prévus au paragraphe | de l'article 36
doivent s'exercer dans le cadre des lois et règlements de l'Etat de rési-
dence. Mais ces lois et règlements «doivent permettre la pleine réalisa-
tion des fins pour lesquelles les droits sant accordés en vertu du présent
article». Dans Je présent arrêt, il est difficile de trouver le moindre éclair-
cissement sur Ja manièré dont ces obligations doivent être exécutées et sur
les conditions précises à observer pour garantir que ce processus de
réexamen et de revision sera effectif et véritable, Pareils éclaircissements
et conditions devraient faire partie intégrante de l’arrêt, et à fortiori du
dispositif, en tant qu'ils sont essentiels pour définir les mesures de répa-
ration requises par la Cour.

65. Les Etats-Unis ont indiqué que, s’il y a eu violation de l’article 36,

«[ÎJ'essentiel est simplement d'examiner le verdict de culpabilité et
la peine à la lumière de la violation pour rechercher si, dans les cir-
constances propres à l'affaire concernée, la violation de l’article 36 a
eu la moindre conséquence — la moindre incidence — portant
atteinte à l’équité fondamentale du procès, et pour déterminer les
mesures éventuellement nécessaires à l'égard du verdict de culpabi-
lité et de la peine» (CR 2003/29, p. 20, par. 3.6, Philbin).

Ils reconnaissent par ailleurs que

«si un accusé omet de faire valoir un moyen fondé sur la convention
de Vienne en temps utile, {a régle de la carence procédurale l’empé-
chera d’en exciper au stade de Pappel. Mais là encore, pour autant
que l'intéressé a préservé son moyen relatif à l’atteinte sous-jacente,

une atteinte à quelque droit substantiel — s'il fait valoir, par
exemple, qu'il n'avait pas conscience de renoncer à son droit de se
faire assister d’un conseil lors de Yinterrogatoire —, ce moyen-la

pourra être considéré. Ainsi, l'incidence de la violation de l’article 36
sur le procès et sur l'équité fondamentale de celui-ci — soit l’objet
principal du réexamen et de la revision prescrits en l'affaire
LaGrand — peut parfaitement être examinée.» (CR 2003/29, p. 25,
par. 3.23, Philbin.)

114

 

 
 

 

AVENA ET AUTRES (OP. IND, SEPULVEDA) 123

66. Pourtant, d’après les éléments de preuve produits lors des procé-
dures écrite et orale, les juridictions des Etats-Unis continuent, même après
l'affaire LaGrand, d'appliquer la règle de la carence procédurale de la
même manière qu'elles le faisaient avant cette affaire. Le motif avancé par
les Etats-Unis est que «les règles relatives à la carence procédurale feront
peut-être obstacle à ce que le moyen tiré de cette violation soit soulevé dans
le cadre de l'appel direct ou des voies de recours paralléles, à moins que la
juridiction ne conclue que cette carence était justifiée et que la violation
alléguée a causé un préjudice» (CMEU, p. 111, par. 6.65). Or, lorsqu'une
violation de la convention de Vienne était invoquée, aucune juridiction aux
Etats-Unis n'a jusqu'à présent conclu «que cette carence était justifiée et
que la violation alléguée a[vait] causé un préjudice», et ce, au motif que les
droits tirés de l’article 36 ne sont pas des droits constitutionnels. L’insuf-
fisance qu’il y a à ordonner un processus de réexamen et de revision
devient manifeste lorsque les résultats atteints se sont révélés inefficaces.

67. La nature des obligations imposées par l'expression «en mettant en
œuvre les moyens de leur choix» appelle une définition. Si la Cour n'apporte
pas les précisions voulues sur cette question, les deux Parties à la présente
affaire manqueront d'indications juridiques suffisamment solides sur les
mesurés nécessaires pour mettre en œuvre fa réparation demandée par le
Mexique et le remède prescrit par la Cour en vue de relever les Etats-Unis
de leur responsabilité, Cette question doit être tranchée si l’on veut rerné-
dier aux conséquences découlant d’un fait internationalement illicite. L'Etat
responsable est tenu de réparer intégralement le dommage causé par le fait
illicite dont il est l'auteur. Afin d'éviter toute méprise, il n’est pas inutile de
s'appuyer sur un précédent qui, grâce aux indications qu'il renferme,
aidera à définir clairement la marche à suivre, La Cour permanente de Jus-
tice internationale a eu l’occasion d'affirmer la nécessité de

«faire reconnaître une situation de droit une fois pour toutes et avec
effet obligatoire entre les Parties, en sorte que la situation juridique
ainsi fixée ne puisse plus être mise en discussion, pour ce qui est des
conséquences juridiques qui en découlent» (fnterprétation des arrêts
n* 7 ef 8 (usine de Chorzôow), arrêt n° 11, 1927, série À n° 15, p. 20),

68. Il ne me semble guère possible de parvenir à une réparation inté-
grale si l'expression «en mettant en œuvre les moyens de leur choix» reste
ambigué et n'est pas renforcée par d’autres mesures spécifiques. A en juger
par les éléments factuels datant de avant et de l'après-LaGrand, la manière
dont les Etats-Unis respectent fa convention de Vienne et l’arrêt de la Cour
est loin d'être satisfaisante. Affirmer que la pracédure de recours en grace
constitue un instrument suffisant pour exécuter les obligations énoncées
dans l'arrêt LaGrand, c’est faire fi de la nécessité d’une réparation adé-
quate. Comme l'a constaté la Cour permanente de Justice internationale,

«(lle principe essentiel ... est que la réparation doit, autant que pos-
sible, effacer toutes les conséquences de l’acte illicite et rétablir l’état

115

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 124

qui aurait vraisemblablement existé si ledit acte n’avait pas été com-
mis» (Usine de Chorzôw, fond, arrêt n° 13, 1928, CPAP série A
n° 17, p. 47).

69. Le remède prescrit doit préciser comment les lois et règlements des
Etats-Unis, en introduisant une obligation d'efficacité, permettront «la
pleine réalisation des fins pour lesquelles les droits sont accordés en vertu
[de l’article 36]». Le réexamen et la revision du verdict de culpabilité et de
la peine doivent tenir compte de la violation des droits prévus par la
convention. Ces droits doivent être considérés comme des droits fonda-
mentaux influant sur la régularité de la procédure. S'il faut permettre la
pleine réalisation des fins pour lesquelles ces droits sont accordés, et si le
réexamen et la revision du verdict de culpabilité et de la peine doivent
tenir compte de la nature de la violation de ces droits, la marge d’inter-
prétation de expression «en mettant en œuvre les moyens de leur choix»
en est d'autant réduite. Les moyens doivent être efficaces et le choix de
ceux-ci particulièrement rigoureux,

70. La demande du Mexique visant à soumettre les verdicts de culpa-
bilité et les peines à un réexamen et à une revision véritables et effectifs
trouve appui dans le commentaire du projet d'article 35 de la Commis-
sion du droit international sur la responsabilité de (Etat:

«(le terme «restitution juridique» est parfois employé dans le cas où
Vexécution de la restitution requiert ou suppose la modification d'une
situation juridique, soit dans le cadre du système juridique de l'Etat
responsable, soit dans le cadre de ses relations juridiques avec PEtat
lésé. Les hypothèses de restitution juridique sont l'abrogation, l'annu-
lation ou la modification d'une disposition constitutionnelle ou légis-
lative promulguée en violation d'une règle du droit international,
l'annulation ou le réexamen d'un acte administratif ou d'une décision
judiciaire pris illégalement à l'encontre de la personne ou des biens
d'un étranger...» (Doc. A/56/10, p. 259, par. 5; les italiques sont de
moi.)

71. Si l’on part du principe que les Etats-Unis ont manqué à une obli-
gation internationale, que le Mexique a subi un préjudice dont il demande
la réparation, et que les Etats-Unis ne peuvent «se prévaloir des disposi-
tions de [leur] droit interne pour justifier un manquement aux obligations
qui [leur] mcombent», les motifs juridiques sont suffisamment nombreux
de penser que si les tribunaux américains continuent d'appliquer la règle
de la carence procédurale, il n’y a guère d'avenir pour un mécanisme véri-
table et effectif de réexamen et de revision judiciaires. Si donc les Etats-
Unis ont effectivement manqué à une telle obligation internationale,
alors peut-être la Cour doit-elle revenir à la notion de «restitution juri-
dique» à laquelle se réfère la Commission du droit international, qui
trouve à s'appliquer dès lors qu'il apparaît nécessaire de modifier une
. situation juridique propre à l’ordre interne de l'Etat responsable. Il
convient de le rappeler: la restitution juridique peut comprendre:

116

 

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA)} 125

«l’abrogation, l'annulation ou la modification d’une disposition cons-
titutionnelle ou législative promulguée en violation d'une règle du
droit international, l'annulation ou le réexamen d’un acte adminis-
tratif ou d’une décision judiciaire pris illégalement à l'encontre de la
personne ou des biens d’un étranger» (doc. A/56/10, p. 259, par. 5).

Il se peut que la décision judiciaire, si elle est jugée contraire à une obli-
gation internationale, doive être rapportée par la voie législative.

XII

72, Dans ses conclusions finales, le Mexique prie la Cour de juger que
les Etats-Unis «devront cesser leurs violations de l’article 36 de la conven-
tion de Vienne à l'égard du Mexique et de ses cinquante-deux ressortis-
sants». La Cour a cependant conclu que «le Mexique n’a[vait] pas établi
existence d’une violation continue de l’article 36 de la convention de
Vienne à l'égard des cinquante-deux personnes» (arrêt, par. 148). Or, une
telle violation continue peut être établie en examinant les cas énumérés
dans la requête du Mexique (par. 67-267). Si l'on se reporte aux cas par-
ticuliers, il devient clair que la violation continue, par les Etats-Unis, des
obligations qui sont les leurs comporte deux éléments:

a} de 1979 à 1999, c’est-à-dire pendant les vingt années considérées dans la
requête du Mexique (soit de la première a la dernière des cinquante-
deux arrestations visées dans celle-ci}, les autorités compétentes des
Etats-Unis n’ont pas respecté les obligations qu'elles tenaient de
l'article 36. La Cour Fa déjà constaté dans la présente affaire;

5) au stade de Vaprés-LaGrand, les tribunaux américains continuent
d'appliquer la doctrine de la carence procédurale. Comme l’a déclaré
la Cour, «un recours s'appuyant sur la violation du paragraphe 1 de
Particle 36 de la convention de Vienne, si fondé fit-il en soi, pourrait
[, par l'effet de la règle de fa carence procédurale,] être déclaré irre-
cevable par les juridictions des Etats-Unis» (arrêt, par. 133). Dans
l'affaire LaGrand, la Cour a eu Foccasion de définir la portée de la
doctrine de la carence procédurale:

«En elle-même, cette règle ne viole pas l’article 36 de la conven-
tion de Vienne. Le problème se pose lorsque la règle de la carence
procédurale ne permet pas à une personne détenue de faire recours
contre sa condamnation et sa peine en prétendant ... que Jes auto-
rités nationales compétentes ne se seraient pas acquittées de leur
obligation d'informer «sans retard» les autorités consulaires com-
pétentes, empêchant par là même cette personne de solliciter et
d'obtenir l'assistance consulaire de l'Etat d'envoi.» (LaGrand, arrêt,
CLS. Recueil 2001, p. 497, par. 90.)

73. Depuis l'arrêt LaGrand, l'obligation d'assurer un processus de
réexamen et de revision ne s’est pas traduite par l'abandon de la doctrine

117

 

 
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA} 126

de la carence procédurale. Si la Cour conclut que les Etats-Unis ont violé
l’article 36 de la convention de Vienne, comme elle Fa déjà fait, il s'ensuit
que la cessation de ces viclations répétées représente une mesure appro-
priée pour mettre fin à un comportement illicite continu.

74. D'après les arguments avancés lors de la procédure, cent deux res-
sortissants mexicains ont été incarcérés et poursuivis pour des crimes
graves après le prononcé de l'arrêt LaGrand sans avoir été informés de
leurs droits en matière de notification consulaire et d’accès aux autori-
tés consulaires. Dans quarante-six de ces cent deux cas, les États-Unis ne
contestent effectivement pas la violation. Dans six de ces quarante-six
cas, les détenus concernés risquent la peine de mort.

_75. Les Etats-Unis opposent un certain nombre d'arguments, mais
aucune preuve qui vienne contredire les faits exposés par le Mexique. Ils
soulignent qu'ils «ont ... démontré qu'ils poursuivaient sans relache leurs
efforts pour mieux transmettre l'information sur la notification consulaire
et que ces initiatives produisaient des résultats concrets», et ajoutent que

«[lle Mexique voudrait que la Cour ordonne aux Etats-Unis de ces-
ser d'appliquer — et de garantir qu'ils n’appliqueront plus — un
éventail stupéfiant de doctrines juridiques et de jurisprudence in-
ternes parfaitement valables» (CMEU, par. 8.36 et 8.38).

76, Les Etats-Unis considèrent que les cent deux cas — qui se raménent
a six pour ce qui nous occupe ici — invoqués par le Mexique sont des «cas
isolés». Mais la question qui se pose est en réalité celle de savoir si la viola-
tion, par les Etats-Unis, des obligations énoncées à l’article 36 présente ou
non un caractére continu. Tel semble étre le cas. Les Etats-Unis s’engage-
ront peut-être à «assurer la mise en œuvre des mesures spécifiques adaptées
en exécution de leurs obligations au titre de Palinéa 6) du paragraphe 1 de
l'article 36 de la convention». Mais ce qui manque à cet engagement, c'est
un effet concret. D'où la nécessité de formuler des indications pratiques
devant être suivies par les Etats-Unis. Ces indications doivent comprendre
l'obligation de mettre fin à un fait internationalement illicite.

77. Dans ses projets d'articles sur la responsabilité de l'Etat, la Com-
mission du droit international a cherché à préciser ce qu'il fallait entendre
par violation continue d’une obligation internationale. Dans son com-
mentaire du paragraphe 2 de l’article 14, elle indique:

«Par ailleurs ... un fait illicite continu s'étend sur toute la période
durant laquelle le fait continue et reste non conforme à l'obligation
internationale, sous réserve toutefois que l'Etat soit lié par cette obii-
gation internationale pendant cette période. A titre d'exemples de
faits illicites continus, on citera le maintien en vigueur de disposi-
tions législatives incompatibles avec les obligations conventionnelles
de Etat qui les a promulguées...» (Doc. A/56/10, p. 147, par. 3.)

78. Dans plusieurs affaires, la Cour a conclu à la nécessité d’ordonner
la cessation d’un comportement illicite. Je pense par exemple a l'affaire

118

 
 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 127

des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
ainsi qu'à celles relatives au Personnel diplomatique et consulaire des
Etats-Unis à Téhéran et au Mandat d'arrêt.

Dans l'affaire relative au Personnel diplomatique, la Cour a décidé a
l'unanimité que l'Iran «dfevait] faire cesser immédiatement la détention
illicite du chargé d’affaires, d'autres membres du personnel diplomatique
et consulaire...» (Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, arrêt, CEJ. Recueil 1980, p. 44, par. 95, point 3 4j}.

Dans l'affaire des Activités militaires et paramilitaires, la Cour a
décidé que «les Etats-Unis d'Amérique [avaient] l'obligation de mettre
immédiatement fin et de renoncer à tout acte constituant une violation
des obligations juridiques susmentionnées» (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amé-
rique), fond, arrêt, CIT. Recueil 1986, p. 149, point 12).

Dans l'affaire relative au Mandat d'arrêt, la Cour a conclu que «le
Royaume de Belgique dfevait], par les moyens de son choix, mettre à
néant le mandat d'arrêt...» (Mandat d'arrêt du LI avril 2000 ( République
démocratique du Congo c. Belgique), arrêt, CEJ. Recueil 2002, p. 33,
point 3).

79. Le principe juridique qui commande la cessation et la non-répéti-
tion de la violation d'une obligation internationale réside dans le carac-
tère continu du devoir d’exécuter l'obligation. Perpétuer la commission
d'un fait illicite irait à l'encontre de ja nature et des fondements mêmes de
l'état de droit. Comme la Commission du droit international l'indique
dans son projet d'article 29 sur la responsabilité de l'Etat, «[lles consé-
quences juridiques d’un fait internationalement illicite ... n’affectent pas
le maintien du devoir de l'Etat responsable d'exécuter l'obligation vio-
lée». Dans son commentaire de cet article, la CDI précise que

«[mlême: si l'Etat responsable respecte l'obligation prévue dans la
deuxième partie de mettre fin au comportement illicite et de réparer
intégralement le préjudice causé, il n’est pas dispensé de ce fait de
son devoir d'exécuter l'obligation qu'il a violée. Le maintien de
l'obligation d'exécuter une obligation internationale, nonobstant une
violation de celle-ci, sous-tend la notion de fait illicite continu ... et
d'obligation de cessation.» (Doc. A/56/10, p. 231, par. 2.)

80. Mettre fin à un fait illicite et offrir des assurances et garanties de
non-répétition appropriées, si les circonstances l’exigent, n'est pas une
question d’ordre discrétionnaire: c'est précisément ce que, aux termes du
projet d’article 30 de la Commission du droit international sur la respon-
sabilité de l'Etat, l'Etat responsable d’un fait internationalement illicite
est tenu de faire. Dans son commentaire de cet article, la CDI apporte
une précision utile:

«Lorsqu'un Etat lésé cherche à obtenir des assurances et garanties
de non-répétition, c'est essentiellement pour renforcer une relation
juridique continue et l'accent est mis sur le respect futur d’une obli-
gation ét non pas sur sa violation passée» (ibid, p. 238, par. 11).

119
 

 

AVENA ET AUTRES (OP. IND. SEPULVEDA) 128
XIII

81. Le présent arrét ne répond que partiellement aux griefs formulés
par le Mexique. Certaines des conclusions qu’il énonce sont plus mo-
destes que celles qui figurent dans larrét LaGrand. Certaines vont même
jusqu'à contredire ce précédent. Je crains que le présent arrêt n’ait une
portée juridique trop limitée pour établir comme il le faudrait les bases de
la réparation due pour cause de fait illicite et de violation d’une obliga-
tion internationale. I] n’est pas certain que le droit de la responsabilité
des Etats y trouve matière à se développer davantage.

{Signé} Bernardo SEPULVEDA.

120

 

 

 
